Case 1:19-bk-03915-HWV   Doc 153 Filed 09/18/20 Entered 09/18/20 10:51:06   Desc
                         Main Document    Page 1 of 14
Case 1:19-bk-03915-HWV   Doc 153 Filed 09/18/20 Entered 09/18/20 10:51:06   Desc
                         Main Document    Page 2 of 14
Case 1:19-bk-03915-HWV   Doc 153 Filed 09/18/20 Entered 09/18/20 10:51:06   Desc
                         Main Document    Page 3 of 14
Case 1:19-bk-03915-HWV   Doc 153 Filed 09/18/20 Entered 09/18/20 10:51:06   Desc
                         Main Document    Page 4 of 14
Case 1:19-bk-03915-HWV   Doc 153 Filed 09/18/20 Entered 09/18/20 10:51:06   Desc
                         Main Document    Page 5 of 14
Case 1:19-bk-03915-HWV   Doc 153 Filed 09/18/20 Entered 09/18/20 10:51:06   Desc
                         Main Document    Page 6 of 14
Case 1:19-bk-03915-HWV   Doc 153 Filed 09/18/20 Entered 09/18/20 10:51:06   Desc
                         Main Document    Page 7 of 14
Case 1:19-bk-03915-HWV   Doc 153 Filed 09/18/20 Entered 09/18/20 10:51:06   Desc
                         Main Document    Page 8 of 14
Case 1:19-bk-03915-HWV   Doc 153 Filed 09/18/20 Entered 09/18/20 10:51:06   Desc
                         Main Document    Page 9 of 14
Case 1:19-bk-03915-HWV   Doc 153 Filed 09/18/20 Entered 09/18/20 10:51:06   Desc
                         Main Document    Page 10 of 14
Case 1:19-bk-03915-HWV   Doc 153 Filed 09/18/20 Entered 09/18/20 10:51:06   Desc
                         Main Document    Page 11 of 14
Case 1:19-bk-03915-HWV   Doc 153 Filed 09/18/20 Entered 09/18/20 10:51:06   Desc
                         Main Document    Page 12 of 14
Case 1:19-bk-03915-HWV   Doc 153 Filed 09/18/20 Entered 09/18/20 10:51:06   Desc
                         Main Document    Page 13 of 14
Case 1:19-bk-03915-HWV   Doc 153 Filed 09/18/20 Entered 09/18/20 10:51:06   Desc
                         Main Document    Page 14 of 14
